Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Response to Amendment
	This Office Action is in response to the amendments filed on 01/27/2022 wherein claims 1 and 3-22 are pending. Claims 1, 8, and 17 have been amended.

Response to Arguments


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US20130307693A1 to Stone et al. (hereinafter Stone) in view of US8306931 to Bowman et al. (hereinafter Bowman), in further view of US20180324199 to Crotinger et al. (hereinafter Crotinger) and in further view of US20140279776 to Brown et al. (hereinafter Brown).

Regarding Claim 1:  Stone discloses:
“An anomaly detection method” (para 0019 – “The analytic engine 260 can cross-correlate the current data streams, the historical data streams, and the related data streams to detect patterns, trends, and deviations therefrom. The analytic engine 260 can detect normal and non-normal activity (i.e. anomaly, added by examiner), behavior, and/or status and activity, behavior, and/or status that is consistent or inconsistent with known patterns of concern using cross-correlation between data streams and/or rules-based analysis.”) comprising:
accessing a representative data set including one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters for a previous portion of one or more sensor streams” (para 0018 – “the acquired sensor data streams (i.e. previous portion, added by examiner) can be analyzed by the analysis tools module 240, rules manager module 250, and analytic engine 260… The rules manager module 250 embodies sets of rules, conditions, threshold parameters, and the like, which can be used to define thresholds of activity, behavior, and/or status that should trigger a corresponding alert, pre-alert, and/or action”);
“wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters are determined by artificial intelligence from a previous portion of one or more sensor streams” (para 0018 – “The rules manager module 250 embodies sets of rules, conditions, threshold parameters, and the like, which can be used to define thresholds of activity, behavior, and/or status that should trigger a corresponding alert, pre-alert, and/or action (i.e. using a previous portion of a data stream, added by examiner) … an automatic rule generation capability, which can automatically generate rules given desired outcomes and the conditions by which those desired outcomes are most likely... the embodiments described herein can implement machine learning processes (i.e. artificial intelligence, added by examiner) to improve the operation of the system over time. Moreover, an embodiment can include information indicative of a confidence level corresponding to a probability level associated with a particular condition and/or need for action”);
“receiving in real time a current data set including one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters from a current portion of the one or more sensor streams” (Abstract – “receiving a plurality of current data streams from a plurality of sensor arrays deployed at a monitored venue”; para 0013 – “The real time data analysis operations center 110 and the real time data analysis system 200 therein acquires, extracts, and retains the information embodied in the sensor data streams within a privileged database 111 of operations center 110 using real time data acquisition module 210”; para 0015 – “a potentially threating pattern can be identified based on an analysis of a corresponding historical data stream”); 
“comparing the current data set to the representative data set” (para 0015 – “a particular individual present in a particular monitored venue 120 can be identified using the real time data acquired from the sensor arrays 122 and the facial recognition techniques… the behavior of a particular individual (i.e. current data set, added by examiner) can be compared with the historical behavior of the same individual from a previous time period (i.e. representative data set, added by examiner). This comparison between current behaviors, activity, or status with historical behaviors, activity, or status from a previous time period may reveal particular patterns or deviations of activity, behavior, and/or status that can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events”); and
“outputting a result of the comparison of the current data set to the representative data set” (para 0031 – “receiving a plurality of current data streams from a plurality of sensor arrays deployed at a monitored venue (processing block 1010); correlating the current data streams with corresponding historical data streams and related data streams (processing block 1020); analyzing, by use of a data processor, the data streams to identity patterns of activity, behavior, and/or status occurring at the monitored venue (processing block 1030); applying one or more rules of a rule set to the analyzed data streams to determine if an alert should be issued (processing block 1040); and dispatching an alert (i.e. outputting the result of the comparison, added by examiner) if such alert is determined to be warranted (processing block 1050)”).	
	Stone is silent on:
“wherein the representative data set is based on statistical analysis of the determined one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters over one or more cycles in the previous portion of the one or more sensor streams; a current data set determined by artificial intelligence from a current portion of the one or more sensor streams; generating a representation including a finite state machine and a state transition map based on the representative data set; and inputting the current data set to the representation including the finite state machine and the state transition map”.
	However, Bowman discloses:
“a current data set determined by artificial intelligence from a current portion of the one or more sensor streams” (Col. 3, ll. 58 – 65 – “The present invention extends to methods, systems, and computer program products for detecting, classifying, and tracking abnormal events and their relationships in a data stream. Embodiments of the invention include an integrated set of algorithms that facilitate detecting, characterizing and tracking abnormalities in real-time data streams based upon normal and abnormal historical data and on signature clusters labeled as predominantly normal or abnormal”; Col. 11, ll. 12-29 – “monitoring module 112 can attempt to identify possible abnormalities (i.e. parameters, added by examiner) in the operation of system 101. Monitoring module 112 can include computer software, artificial intelligence, other logic, etc, to assist a user of monitoring system 113 in identifying abnormalities. When a combination of measurand values indicates a possible abnormality, monitoring module 112 can output an event, such as, for example, event 116 (i.e. current portion, added by examiner). Monitoring system 113 can also store telemetry 108 in storage 121. Telemetry 108 can be accumulated in historical data 114. Monitoring system 112 can replay historical data 114 to look for previously abnormalities (i.e. previous portion, added by examiner) at system 101. Monitoring system 113 can also use known and unknown abnormalities in historical data 114 to train the artificial intelligence or logic of monitoring module 112”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone, as taught by Bowman, in order to improve information gathering and analysis by applying the artificial intelligence capability to make the anomaly detection more reliable.
	Both Stone and Bowman are silent on:
“wherein the representative data set is based on statistical analysis of the determined one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters over one or more cycles in the previous portion of the one or more sensor streams; generating a representation including a finite state machine and a state transition map based on the representative data set; and inputting the current data set to the representation including the finite state machine and the state transition map”.
	However, Crotinger discloses:
“wherein the representative data set is based on statistical analysis of the determined one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters over one or more cycles in the previous portion of the one or more sensor streams” (para 0097 – “the anomaly detector 332 may monitor the stream 313 of time-series/metric data. The anomaly detector 332 identifies statistical outliers of a current stream 313 of the time-series/metric data, by performing a statistical analysis on the stream 313 of the time-series/metric data based at least in part upon the underlying statistical model 337 constructed by the time-series analyzer 330. FIG. 14 illustrates an example plot 1400 illustrating the relationship of the features of this comparison. Specifically, the anomaly detector 332 compares the actual observed data (e.g., stream 313) with the expected data 1402 (e.g., as determined based upon the underlying statistical model 337)”).
	The Stone/Bowman/Crotinger combination is silent on:
“generating a representation including a finite state machine and a state transition map based on the representative data set; and inputting the current data set to the representation including the finite state machine and the state transition map”.
	However, Brown discloses:
“generating a representation including a finite state machine and a state transition map based on the representative data set; and inputting the current data set to the representation including the finite state machine and the state transition map” (para 0032 – “the state machine engine 14 may include a number of (e.g., one or more) finite state machine (FSM) lattices… the term “lattice” refers to an organized framework (e.g., routing matrix, routing network, frame) of elements (e.g., Boolean cells, counter cells, state machine elements, state transition elements.”; para 0038 – “The configurable elements can be configured (e.g., programmed) to implement many different functions. For instance, the configurable elements may include state machine elements (SMEs) (i.e. representative data set, added by examiner) 34, 36 (shown in FIG. 5) that are hierarchically organized into rows 38 (shown in FIGS. 3 and 4) and blocks 32 (shown in FIGS. 2 and 3). The SMEs may also be considered state transition elements (STEs).”; para 0054 – “an image for loading onto the FSM lattice 30 comprises a plurality of bits of data for configuring the configurable elements, the configurable switching elements, and the special purpose elements (interpreted as a state transition map, added by examiner) within the FSM lattice 30. In an example, the image can be loaded onto the FSM lattice 30 to configure the FSM lattice 30 to provide a desired output (i.e. generating a representation, added by examiner) based on certain inputs (i.e. inputting current data set, added by examiner). The output block 54 can provide outputs from the FSM lattice 30 based on the reaction of the configurable elements to data at the data input block 52. An output from the output block 54 can include a single bit indicating a match of a given pattern, a word comprising a plurality of bits indicating matches and non-matches to a plurality of patterns, and a state vector corresponding to the state of all or certain configurable elements at a given moment. As described, a number of FSM lattices 30 may be included in a state machine engine, such as state machine engine 14, to perform data analysis, such as pattern-recognition (e.g., speech recognition, image recognition, etc.) signal processing, imaging, computer vision, cryptography, and others”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Bowman/Crotinger combination, as taught by Brown, in order to improve the accuracy of comparison between data set by applying the finite state machine representation and hence making the anomaly detection more accurate and reliable.

Regarding Claim 3: The Stone/Crotinger/Bowman/Brown combination discloses the method according to Claim 1 (see the rejection for Claim 1).
Stone further discloses:
“wherein comparing the current data set to the representative data set comprises determining in real time one or more differences based on one or more corresponding error bands” (para 0015 – “the thread of behavior corresponding to the individual's identity in a previous time period can be correlated to the individual's thread of behavior in the current time period. In this manner, the behavior of a particular individual can be compared with the historical behavior of the same individual from a previous time period. This comparison between current behaviors, activity, or status with historical behaviors, activity, or status from a previous time period may reveal particular patterns or deviations of activity (i.e. error band, added by examiner), behavior, and/or status that can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events. For example, an individual acting differently today compared with consistent behavior in the prior month may be indicative of imminent conduct”).

Regarding Claim 5: The Stone/Bowman/Brown combination discloses the method according to Claim 1 (see the rejection for Claim 1).
Stone further discloses:
“wherein comparing the current data set to the representative data set comprises validating that the current data set conforms to the representative data set within one or more corresponding error bands” (para 0019 – “The analytic engine 260 can cross-correlate the current data streams, the historical data streams, and the related data streams to detect patterns, trends, and deviations (i.e. error bands, added by examiner) therefrom. The analytic engine 260 can detect normal and non-normal activity, behavior, and/or status and activity, behavior, and/or status that is consistent or inconsistent with known patterns of concern using cross-correlation between data streams and/or rules-based analysis (i.e. validate, added by examiner)”).

Regarding Claim 6: The Stone/Bowman/Brown combination discloses the method according to Claim 1 (see the rejection for Claim 1).

“wherein comparing the current data set to the representative data set comprises detecting one or more types of differences from a group including object deviations, action deviations, sequence deviations, process deviations and timing deviations” (para 0015 – “the thread of behavior corresponding to the individual's identity in a previous time period can be correlated to the individual's thread of behavior in the current time period. In this manner, the behavior of a particular individual can be compared with the historical behavior of the same individual from a previous time period. This comparison between current behaviors, activity, or status with historical behaviors, activity, or status from a previous time period may reveal particular patterns or deviations of activity, behavior, and/or status that can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events. For example, an individual acting differently today compared with consistent behavior in the prior month may be indicative of imminent conduct”; para 0019 – “The analytic engine 260 can cross-correlate the current data streams, the historical data streams, and the related data streams to detect patterns, trends, and deviations therefrom. The analytic engine 260 can detect normal and non-normal activity, behavior, and/or status and activity, behavior, and/or status that is consistent or inconsistent with known patterns of concern using cross-correlation between data streams and/or rules-based analysis. As a result, information can be passed by the real time data analysis system 200 to the analyst platform 150”).

Claims 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Crotinger and in further view of Brown.

Regarding Claim 8: Stone discloses:
“One or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform an anomaly detection method comprising” (Figs. 2 and 7; para 0034 – “The disk drive unit 716 includes a non-transitory machine-readable medium 722 on which is stored one or more sets of instructions (e.g., software 724) embodying any one or more of the methodologies or functions described herein.”):
“accessing a representative data set from one or more data structures, the one or more data structures including a plurality of sensor streams, and a plurality of data sets including one or more indicators of at least one of once or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters indexed to corresponding portions of the plurality of sensor streams stored” (para 0014 – “The acquired real time sensor data streams are correlated with corresponding historical data streams obtained from, the sensor arrays 122 in prior time periods and corresponding, related data streams obtained from other data sources, such as network-accessible databases (e.g., motor vehicle licensing databases, criminal registry databases, intelligence databases, etc.). The historical data streams arc acquired, retained, and managed by the historical data acquisition module 220… components within the real time data analysis system 200 can analyze, aggregate, and cross-correlate the acquired real time sensor data streams, the historical data streams, and the related data streams to identify threads of activity, behavior, and/or status present or occurring in a monitored venue 120”); 
“wherein the one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters are determined by artificial intelligence from a previous portion of one or more of the plurality of sensor streams” (para 0018 – “The rules manager module 250 embodies sets of rules, conditions, threshold parameters, and the like, which can be used to define thresholds of activity, behavior, and/or status that should trigger a corresponding alert, pre-alert, and/or action (i.e. using a previous portion of a data stream, added by examiner) … an automatic rule generation capability, which can automatically generate rules given desired outcomes and the conditions by which those desired outcomes are most likely... the embodiments described herein can implement machine learning processes (i.e. artificial intelligence, added by examiner) to improve the operation of the system over time. Moreover, an embodiment can include information indicative of a confidence level corresponding to a probability level associated with a particular condition and/or need for action”);
“receiving in real time one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters from a current portion of the plurality of sensor streams” (Abstract – “receiving a plurality of current data streams from a plurality of sensor arrays deployed at a monitored venue”; para 0013 – “The real time data analysis operations center 110 and the real time data analysis system 200 therein acquires, extracts, and retains the information embodied in the sensor data streams within a privileged database 111 of operations center 110 using real time data acquisition module 210”; para 0015 – “a potentially threating pattern can be identified based on an analysis of a corresponding historical data stream”);  
”comparing the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with the current portion of the plurality of sensor streams to the representative data set” (para 0015 – “a particular individual present in a particular monitored venue 120 can be identified using the real time data acquired from the sensor arrays 122 and the facial recognition techniques… the behavior of a particular individual can be compared with the historical behavior of the same individual from a previous time period. This comparison between current behaviors, activity, or status with historical behaviors, activity, or status from a previous time period may reveal particular patterns or deviations of activity, behavior, and/or status that can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events.”); and
“outputting a result of the comparison” (para 0031 – “receiving a plurality of current data streams from a plurality of sensor arrays deployed at a monitored venue (processing block 1010); correlating the current data streams with corresponding historical data streams and related data streams (processing block 1020); analyzing, by use of a data processor, the data streams to identity patterns of activity, behavior, and/or status occurring at the monitored venue (processing block 1030); applying one or more rules of a rule set to the analyzed data streams to determine if an alert should be issued (processing block 1040); and dispatching an alert if such alert is determined to be warranted (i.e. outputting the result of the comparison, added by examiner)”).
	Stone is silent on:
“wherein the representative data set is based on statistical analysis of the determined one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters over one or more cycles in the previous portion of the one or more sensor streams; wherein the comparing includes: generating a representation including a finite state machine and a state transition map based on the representative data set; and inputting the current data set to the representation including the finite state machine and the state transition map”.
	However, Crotinger discloses:
“wherein the representative data set is based on statistical analysis of the determined one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters over one or more cycles in the previous portion of the one or more sensor streams” (para 0097 – “the anomaly detector 332 may monitor the stream 313 of time-series/metric data. The anomaly detector 332 identifies statistical outliers of a current stream 313 of the time-series/metric data, by performing a statistical analysis on the stream 313 of the time-series/metric data based at least in part upon the underlying statistical model 337 constructed by the time-series analyzer 330. FIG. 14 illustrates an example plot 1400 illustrating the relationship of the features of this comparison. Specifically, the anomaly detector 332 compares the actual observed data (e.g., stream 313) with the expected data 1402 (e.g., as determined based upon the underlying statistical model 337)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone, as taught by Crotinger, in order to statistically improve the accuracy of comparison between the data sets and hence making the anomaly detection more accurate and reliable.
	The Stone/Crotinger combination is silent on:
“wherein the comparing includes: generating a representation including a finite state machine and a state transition map based on the representative data set; and inputting the current data set to the representation including the finite state machine and the state transition map”.
	However, Brown discloses:
“wherein the comparing includes: generating a representation including a finite state machine and a state transition map based on the representative data set; and inputting the current data set to the representation including the finite state machine and the state transition map” (para 0032 – “the state machine engine 14 may include a number of (e.g., one or more) finite state machine (FSM) lattices… the term “lattice” refers to an organized framework (e.g., routing matrix, routing network, frame) of elements (e.g., Boolean cells, counter cells, state machine elements, state transition elements.”; para 0038 – “The configurable elements can be configured (e.g., programmed) to implement many different functions. For instance, the configurable elements may include state machine elements (SMEs) (i.e. representative data set, added by examiner) 34, 36 (shown in FIG. 5) that are hierarchically organized into rows 38 (shown in FIGS. 3 and 4) and blocks 32 (shown in FIGS. 2 and 3). The SMEs may also be considered state transition elements (STEs).”; para 0054 – “an image for loading onto the FSM lattice 30 comprises a plurality of bits of data for configuring the configurable elements, the configurable switching elements, and the special purpose elements (interpreted as a state transition map, added by examiner) within the FSM lattice 30. In an example, the image can be loaded onto the FSM lattice 30 to configure the FSM lattice 30 to provide a desired output (i.e. generating a representation, added by examiner) based on certain inputs (i.e. inputting current data set, added by examiner). The output block 54 can provide outputs from the FSM lattice 30 based on the reaction of the configurable elements to data at the data input block 52. An output from the output block 54 can include a single bit indicating a match of a given pattern, a word comprising a plurality of bits indicating matches and non-matches to a plurality of patterns, and a state vector corresponding to the state of all or certain configurable elements at a given moment. As described, a number of FSM lattices 30 may be included in a state machine engine, such as state machine engine 14, to perform data analysis, such as pattern-recognition (e.g., speech recognition, image recognition, etc.) signal processing, imaging, computer vision, cryptography, and others”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger combination, as taught by Brown, in order to improve the accuracy of 

Regarding Claim 9: The Stone/Crotinger/Brown combination discloses the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the anomaly detection method according to Claim 8 (see the rejection for Claim 8).
	Stone further discloses:
“comparing the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with a current portion of the plurality of sensor streams to the representative data set comprises determining in real time one or more differences based on one or more corresponding error bands” (para 0015 – “a particular individual present in a particular monitored venue 120 can be identified using the real time data acquired from the sensor arrays 122 and the facial recognition techniques… the behavior of a particular individual can be compared with the historical behavior of the same individual from a previous time period. This comparison between current behaviors, activity, or status with historical behaviors, activity, or status from a previous time period may reveal particular patterns or deviations of activity, behavior, and/or status that can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events”; para 0019 – “The analytic engine 260 can cross-correlate the current data streams, the historical data streams, and the related data streams to detect patterns, trends, and deviations (i.e. error, added by examiner) therefrom. The analytic engine 260 can detect normal and non-normal activity, behavior, and/or status and activity, behavior, and/or status that is consistent or inconsistent with known patterns of concern using cross-correlation between data streams and/or rules-based analysis. As a result, information can be passed by the real time data analysis system 200 to the analyst platform 150”).

Regarding Claim 11: The Stone/Crotinger/Brown combination discloses the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the anomaly detection method according to Claim 8” (see the rejection for Claim 8).
Stone further discloses:
“comparing the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with a current portion of the plurality of sensor streams to the representative data set comprises validating that the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with a current portion of the plurality of sensor streams conform to the representative data set within one or more corresponding error bands” (para 0015 – “the thread of behavior corresponding to the individual's identity in a previous time period can be correlated to the individual's thread of behavior in the current time period. In this manner, the behavior of a particular individual can be compared with the historical behavior of the same individual from a previous time period. This comparison between current behaviors, activity, or status with historical behaviors, activity, or status from a previous time period may reveal particular patterns or deviations of activity, behavior, and/or status that can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events. For example, an individual acting differently today compared with consistent behavior in the prior month may be indicative of imminent conduct”; para 0019 – “The analytic engine 260 can cross-correlate the current data streams, the historical data streams, and the related data streams to detect patterns, trends, and deviations therefrom. The analytic engine 260 can detect normal and non-normal activity, behavior, and/or status and activity, behavior, and/or status that is consistent or inconsistent with known patterns of concern using cross-correlation between data streams and/or rules-based analysis. As a result, information can be passed by the real time data analysis system 200 to the analyst platform 150”).  
	
	Regarding Claim 12: The Stone/Crotinger/Brown combination discloses the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the anomaly detection method according to Claim 8 (see the rejection for Claim 8).
	Stone further discloses:
“comparing the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with a current portion of the plurality of sensor streams to the representative data set comprises detecting one or more types of differences selected from a group including instruction deviations, timing deviations, sequence deviations, and process deviations” (para 0015 – “the thread of behavior corresponding to the individual's identity in a previous time period can be correlated to the individual's thread of behavior in the current time period. In this manner, the behavior of a particular individual can be compared with the historical behavior of the same individual from a previous time period. This comparison between current behaviors, activity, or status with historical behaviors, activity, or status from a previous time period may reveal particular patterns or deviations of activity, behavior, and/or status that can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events. For example, an individual acting differently today compared with consistent behavior in the prior month may be indicative of imminent conduct”; para 0019 – “The analytic engine 260 can cross-correlate the current data streams, the historical data streams, and the related data streams to detect patterns, trends, and deviations therefrom. The analytic engine 260 can detect normal and non-normal activity, behavior, and/or status and activity, behavior, and/or status that is consistent or inconsistent with known patterns of concern using cross-correlation between data streams and/or rules-based analysis. As a result, information can be passed by the real time data analysis system 200 to the analyst platform 150”).

Regarding Claim 13: The Stone/Crotinger/Brown combination discloses the one or more non-transitory computing device-readable storage mediums storing instructions 
Stone further discloses:
“storing the current portion of the plurality of sensor streams in the data structure; and storing the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with a current portion of the plurality of sensor streams in the data structure indexed to the corresponding portions of the plurality of sensor streams” (para 0014 – “patterns or trends of activity, behavior, and/or status can be identified and tracked. Over time, these patterns can be captured and retained in database 111 as historical data streams by the historical data acquisition module 220. In many cases, these patterns represent nominal patterns of activity, behavior, and/or status that pose no threat. In other cases, particular patterns of activity, behavior, and/or status can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events”; para 0034 – “The term “machine-readable medium” can also be taken to include any non-transitory medium that is capable of storing, encoding or carrying a set of instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the various embodiments, or that is capable of storing, encoding or carrying data structures utilized by or associated with such a set of instructions. The term “machine-readable medium” can accordingly be taken to include, but not be limited, to, solid-state memories, optical media, and magnetic media”).
Claims 17, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Crotinger and in further view of Bowman.
Regarding Claim 17: Stone discloses:
“A system comprising: one or more sensors; one or more data storage units; and one or more engines configured to:” (Abstract – “A system and method for real time data analysis are disclosed”; Fig. 1; para 0012 – “real time data analysis operations center 110 of an example embodiment is shown to include a real time data analysis system 200, intranet 112, and real time data analysis database 111, Real time data analysis system 200 includes real time data acquisition module 210, historical data acquisition module 220, related data acquisition module 230, analysis tools module 240, rules manager module 250, and analytic engine 260”);
“receive one or more sensor streams from the one or more sensors; determine one or more indicators of at least one of one or more of cycles of one or more processes including one or more actions arranged in one or more sequences and performed on one or more objects, and one or more parameters by artificial intelligence from a current portion of the one or more sensor streams” (Abstract – “receiving a plurality of current data streams from a plurality of sensor arrays deployed at a monitored venue”;  para 0013 – “The real time data analysis operations center 110 and the real time data analysis system 200 therein acquires, extracts, and retains the information embodied in the sensor data streams within a privileged database 111 of operations center 110 using real time data acquisition module 210”; para 0018 – “an automatic rule generation capability, which can automatically generate rules given desired outcomes and the conditions by which those desired outcomes are most likely... the embodiments described herein can implement machine learning processes (i.e. artificial intelligence, added by examiner) to improve the operation of the system over time. Moreover, an embodiment can include information indicative of a confidence level corresponding to a probability level associated with a particular condition and/or need for action”);
“access a representative data set from the one or more data storage units” (para 0014 – “the sensor arrays 122 in prior time periods and corresponding, related data streams obtained from other data sources, such as network-accessible databases (i.e. data storage units, added by examiner) (e.g., motor vehicle licensing databases, criminal registry databases, intelligence databases, etc.)”);
“the representative data set including one or more indicators of at least one of one or more of cycles of one or more processes including one or more actions arranged in one or more sequences and performed on one or more objects, and one or more parameters determined by artificial intelligence from one or more previous portions of the one or more sensor streams” (para 0013 – “The real time data analysis operations center 110 and the real time data analysis system 200 therein acquires, extracts, and retains the information embodied in the sensor data streams within a privileged database 111 of operations center 110 using real time data acquisition module 210”; para 0018 – “an automatic rule generation capability, which can automatically generate rules given desired outcomes and the conditions by which those desired outcomes are most likely... the embodiments described herein can implement machine learning processes (i.e. artificial intelligence, added by examiner) to improve the operation of the system over time. Moreover, an embodiment can include information indicative of a confidence level corresponding to a probability level associated with a particular condition and/or need for action”);
“compare the one or more indicators of at least one of the one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters in the one or more sensor streams to the representative data set” (para 0015 – “a particular individual present in a particular monitored venue 120 can be identified using the real time data acquired from the sensor arrays 122 and the facial recognition techniques… the behavior of a particular individual can be compared with the historical behavior of the same individual from a previous time period. This comparison between current behaviors, activity, or status with historical behaviors, activity, or status from a previous time period may reveal particular patterns or deviations of activity, behavior, and/or status that can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events”); and 
”output a result of the comparison of the one or more indicators of at least one of the one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters in the one or more sensor streams to the representative data set” (para 0031 – “receiving a plurality of current data streams from a plurality of sensor arrays deployed at a monitored venue (processing block 1010); correlating the current data streams with corresponding historical data streams and related data streams (processing block 1020); analyzing, by use of a data processor, the data streams to identity patterns of activity, behavior, and/or status occurring at the monitored venue (processing block 1030); applying one or more rules of a rule set to the analyzed data streams to determine if an alert (i.e. result, added by examiner) should be issued (processing block 1040); and dispatching an alert (i.e. output the result of the comparison, added by examiner) if such alert is determined to be warranted”).  
	Stone is silent on:
“the representative data set is based on statistical analysis of the one of one or more of cycles of the one or more processes including the one or more actions arranged in one or more sequences and performed on the one or more objects, and the one or more parameters; one or more parameters by artificial intelligence from the one or more sensor streams; determined by artificial intelligence from one or more previous portions of the one or more sensor streams”.
	However, Crotinger discloses:
“the representative data set is based on statistical analysis of the one of one or more of cycles of the one or more processes including the one or more actions arranged in one or more sequences and performed on the one or more objects, and the one or more parameters” (para 0097 – “the anomaly detector 332 may monitor the stream 313 of time-series/metric data. The anomaly detector 332 identifies statistical outliers of a current stream 313 of the time-series/metric data, by performing a statistical analysis on the stream 313 of the time-series/metric data based at least in part upon the underlying statistical model 337 constructed by the time-series analyzer 330. FIG. 14 illustrates an example plot 1400 illustrating the relationship of the features of this comparison. Specifically, the anomaly detector 332 compares the actual observed data (e.g., stream 313) with the expected data 1402 (e.g., as determined based upon the underlying statistical model 337)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone, as taught by Crotinger, in order to statistically improve the accuracy of comparison between the data sets and hence making the anomaly detection more accurate and reliable.
	Both Stone and Crotinger are silent on:
“one or more parameters by artificial intelligence from the one or more sensor streams; determined by artificial intelligence from one or more previous portions of the one or more sensor streams”.
However, Bowman discloses:
“one or more parameters by artificial intelligence from the one or more sensor streams; determined by artificial intelligence from one or more previous portions of the one or more sensor streams” (Col. 3, ll. 58 – 65 – “The present invention extends to methods, systems, and computer program products for detecting, classifying, and tracking abnormal events and their relationships in a data stream. Embodiments of the invention include an integrated set of algorithms that facilitate detecting, characterizing and tracking abnormalities in real-time data streams based upon normal and abnormal historical data and on signature clusters labeled as predominantly normal or abnormal”; Col. 11, ll. 12-29 – “monitoring module 112 can attempt to identify possible abnormalities (i.e. parameters, added by examiner) in the operation of system 101. Monitoring module 112 can include computer software, artificial intelligence, other logic, etc, to assist a user of monitoring system 113 in identifying abnormalities. When a combination of measurand values indicates a possible abnormality, monitoring module 112 can output an event, such as, for example, event 116 (i.e. current portion, added by examiner). Monitoring system 113 can also store telemetry 108 in storage 121. Telemetry 108 can be accumulated in historical data 114. Monitoring system 112 can replay historical data 114 to look for previously abnormalities (i.e. previous portion, added by examiner) at system 101. Monitoring system 113 can also use known and unknown abnormalities in historical data 114 to train the artificial intelligence or logic of monitoring module 112”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone, as taught by Bowman, in order to improve information gathering and analysis and to make the anomaly detection more reliable.

Regarding Claim 18:  The Stone/Crotinger/Bowman combination discloses the system of Claim 17 (see the rejection for Claim 17).
Stone further discloses:
“further comprising one or more networks configured to communicatively couple the one or more sensors, the one or more data storage units, and the one or more engines” (para 0010 – “A plurality of monitored venues 120, at which a plurality of sensor arrays 122 are deployed, are in network communication with the real time data analysis operations center 110 via a wired network 10 or a wireless network 11”; para 0013 – “An example embodiment can take multiple and diverse sensor input from sensor arrays 122 at the monitored venues 120 and produce sensor data streams that can be transferred across wired network 10 and/or wireless network 11 to real time data analysis operations center 110 in near real time. The real time data analysis operations center 110 and the real time data analysis system 200 therein acquires, extracts, and retains the information embodied in the sensor data streams within a privileged database 111 of operations center 110 using real time data acquisition module 210”).  

Regarding Claim 20:  The Stone/Crotinger/Bowman combination discloses the system of Claim 17 (see the rejection for Claim 17).
Stone further discloses:
“wherein the plurality of sensors are disposed at one or more stations” (para 0010 – “a real time data analysis system 200, typically operating in or with a real time data analysis operations center 110, is provided to support the real time analysis of data captured from a variety or sensor arrays. A plurality of monitored venues 120, at which a plurality of sensor arrays 122 are deployed, are in network communication with the real time data analysis operations center 110 via a wired network 10 or a wireless network 11. As described in more detail below, the monitored venues 120 can be stationary venues 130 and/or mobile venues 140”; para 0020 – “The analyst platform 150 represents as stationary analyst platform 151 or as mobile analyst platform 152 at which a human analyst can monitor the analysis information presented by the real time data analysis system 200 and issue alerts or pre-alerts via the alert dispatcher 160”).

Regarding Claim 21:  The Stone/Bowman combination discloses the system of Claim 17 (see the rejection for Claim 17).
Stone further discloses:
“wherein the one or more engines are further configured to receive one or more indicators from an actor in response to the results of the comparison of the one or more indicators of at least one of the one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters in the one or more sensor streams to the representative data set” (para 0015 – “the thread of behavior corresponding to the individual's identity in a previous time period can be correlated to the individual's thread of behavior in the current time period. In this manner, the behavior of a particular individual can be compared with the historical behavior of the same individual from a previous time period. This comparison between current behaviors, activity, or status with historical behaviors, activity, or status from a previous time period may reveal particular patterns or deviations of activity, behavior, and/or status that can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events. For example, an individual acting differently today compared with consistent behavior in the prior month may be indicative of imminent conduct”; para 0019 – “The analytic engine 260 can cross-correlate the current data streams, the historical data streams, and the related data streams to detect patterns, trends, and deviations therefrom. The analytic engine 260 can detect normal and non-normal activity, behavior, and/or status and activity, behavior, and/or status that is consistent or inconsistent with known patterns of concern using cross-correlation between data streams and/or rules-based analysis. As a result, information can be passed by the real time data analysis system 200 to the analyst platform 150”).  

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stone/Crotinger/Bowman/Brown combination in view of US20180330250 to Nakayama et al. (hereinafter Nakayama).

Regarding Claim 4: The Stone/Crotinger/Bowman/Brown combination discloses the method according to Claim 3 (see the rejection for Claim 3).
The Stone/Crotinger/Bowman/Brown combination is silent on:
“wherein outputting the result of the comparison includes outputting in real time feedback to one or more actors associated with the determined one or more differences”.
However, Nakayama discloses:
“wherein outputting the result of the comparison includes outputting in real time feedback to one or more actors associated with the determined one or more differences” (para 0004 – “A computer-implemented method for detecting and predicting anomalies… method includes detecting, in real-time, a first set of outliers for a plurality of energy devices under operation, predicting a second set of outliers for running the plurality of energy devices, analyzing historical energy data of the plurality of energy devices to extract a third set of outliers, receiving feedback, in real-time, from a user regarding each of the first, second, and third sets of outliers, and training the energy management system with the real-time feedback received from the user to automatically optimize a threshold of error detection”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Bowman/Brown combination as taught by Nakayama, in order to improve the comparison procedure of different data sets and hence to make the anomaly detection method more accurate and reliable.

Regarding Claim 10: The Stone/Crotinger/Bowman/Brown combination discloses the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the anomaly detection method according to Claim 9 (see the rejection for Claim 9).
The Stone/Crotinger/Bowman/Brown combination is silent on:
“wherein outputting the result comprises outputting feedback in real time to one or more actors associated with the determined one or more differences”.
However, Nakayama discloses:
“wherein outputting the result comprises outputting feedback in real time to one or more actors associated with the determined one or more differences” (para 0004 – “A computer-implemented method for detecting and predicting anomalies… method includes detecting, in real-time, a first set of outliers for a plurality of energy devices under operation, predicting a second set of outliers for running the plurality of energy devices, analyzing historical energy data of the plurality of energy devices to extract a third set of outliers, receiving feedback, in real-time, from a user regarding each of the first, second, and third sets of outliers, and training the energy management system with the real-time feedback received from the user to automatically optimize a threshold of error detection”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Bowman/Brown combination as taught by Nakayama, in order to improve the accuracy of the outputted results by taking the feedback into account and hence making the anomaly detection method more accurate and reliable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stone/Crotinger/Bowman/Brown combination in view of US20190058719 to Kar et al. (hereinafter Kar).

Regarding Claim 7:  The Stone/Crotinger/Bowman/Brown combination discloses the method according to Claim 1 (see the rejection for Claim 1).
The Stone/Crotinger/Bowman/Brown combination is silent on:
“wherein the representative data set and the previous portion of one or more sensor streams are blockchained.”

“wherein the representative data set and the previous portion of one or more sensor streams are blockchained” (para 0024 – “a system and a method for detecting anomalous activities in a distributed and decentralised network which offers user anonymity, such as, a blockchain network. The system and method of the present invention analyses statistics of a user individually as well as the user's transactional behavior with other users on the network. In particular, the present invention provides for identifying anonymous users participating in one or more transactions and retrieving one or more transactional attributes to define characteristics of a user and associated transactional behavior with other users”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Bowman/Brown combination as taught by Kar, in order to make datasets connected (chained) to each other, to improve the control over data and to make the anomaly detection method more accurate and reliable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stone/Crotinger/Brown combination in view of US20120225413 to Kotranza et al. (hereinafter Kotranza).

Regarding Claim 14:  The Stone/Crotinger//Brown combination discloses the one or more non-transitory computing device-readable storage mediums storing 
Stone further discloses:
“receiving one or more indicators from an actor in response to outputting the results of the comparison” (para 0031 – “receiving a plurality of current data streams from a plurality of sensor arrays deployed at a monitored venue (processing block 1010); correlating the current data streams with corresponding historical data streams and related data streams (processing block 1020); analyzing, by use of a data processor, the data streams to identity patterns of activity, behavior, and/or status occurring at the monitored venue (processing block 1030); applying one or more rules of a rule set to the analyzed data streams to determine if an alert should be issued (processing block 1040); and dispatching an alert if such alert is determined to be warranted (processing block 1050”).  
The Stone/Crotinger/Brown combination is silent on:
“a discrepancy corrected indicator or a discrepancy is in error indicator”.  
However, Kortanza discloses:
“a discrepancy corrected indicator or a discrepancy is in error indicator” (Abstract – “A method of providing real-time feedback of task performance includes receiving sensor data from sensors coupled to an object… The method further includes identifying any deviations of the sensor data (i.e. discrepancy, added by examiner) from data in the model, and outputting feedback in real-time. The feedback includes indicators signaling tasks performed are correctly implemented (i.e. discrepancy corrected indicator, added by examiner) and indicators signaling tasks performed are incorrectly implemented (i.e. discrepancy is in error indicator, added by examiner).”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown combination as taught by Kotranza, in order to ensure that the anomaly is accurately detected and whether it is corrected or not, so the system operations are safe and secure.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stone/Crotinger/Brown/Kotranza combination in view of Nakayama.
Regarding Claim 15: the Stone/Crotinger/Brown/Kortanza combination discloses the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the action recognition and analytics method according to Claim 14 (see the rejection for Claim 14).
The Stone/Crotinger/Brown/Kortanza combination is silent on:
“further comprising: updating the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with a current portion of the plurality of sensor streams based on the discrepancy corrected indicator or the discrepancy is in error indicator received from the actor”.  
However, Nakayama discloses:
“updating the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with a current portion of the plurality of sensor streams based on the received from the actor” (para 0029 – “The current measurement data is then categorized into, e.g., one of three cases: normal data, warning data, and outlier data. An operator or user can provide feedback to the detection result and the feedback can be analyzed to make the outlier filtering better in the next operation or iteration. There are, e.g., seven cases in analyzing the gap between the system result and operators input, and depending on the gap the filtering parameter(s), they are automatically updated behind the backend module in the EMS”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown/Kotranza combination as taught by Nakayama, in order to obtain more reliable and accurate data using sensor streams and hence making the anomaly detection method more accurate and reliable.
	Nakayama is silent on:
a discrepancy corrected indicator or a discrepancy is in error indicator”.
However, Kotranza discloses:
“a discrepancy corrected indicator or a discrepancy is in error indicator” (Abstract – “A method of providing real-time feedback of task performance includes receiving sensor data from sensors coupled to an object… The method further includes identifying any deviations of the sensor data (i.e. discrepancy, added by examiner) from data in the model, and outputting feedback in real-time. The feedback includes indicators signaling tasks performed are correctly implemented (i.e. discrepancy corrected indicator, added by examiner) and indicators signaling tasks performed are incorrectly implemented (i.e. discrepancy is in error indicator, added by examiner).”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown/Kotranza combination as taught by Kotranza, in order to ensure that the anomaly is accurately detected and whether it is corrected or not, so the system operations are safe and secure.

Regarding Claim 16: the Stone/Crotinger/Brown/Kortanza combination discloses the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the action recognition and analytics method according to Claim 14 (see the rejection for Claim 14).

“further comprising: updating the representative data set based on the discrepancy corrected indicator or the discrepancy is in error indicator indicators received from the actor”.  
However, Nakayama discloses:
“further comprising: updating the representative data set based on the indicators received from the actor” (para 0029 – “The current measurement data is then categorized into, e.g., one of three cases: normal data, warning data, and outlier data. An operator or user can provide feedback to the detection result and the feedback can be analyzed to make the outlier filtering better in the next operation or iteration. There are, e.g., seven cases in analyzing the gap between the system result and operators input, and depending on the gap the filtering parameter(s), they are automatically updated behind the backend module in the EMS”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown/Kotranza combination as taught by Nakayama, in order to obtain more reliable and accurate data using sensor streams and hence making the anomaly detection method more accurate and reliable.
Kotranza further discloses:
a discrepancy corrected indicator or a discrepancy is in error indicator” (Abstract – “A method of providing real-time feedback of task performance includes receiving sensor data from sensors coupled to an object… The method further includes identifying any deviations of the sensor data (i.e. discrepancy, added by examiner) from data in the model, and outputting feedback in real-time. The feedback includes indicators signaling tasks performed are correctly implemented (i.e. discrepancy corrected indicator, added by examiner) and indicators signaling tasks performed are incorrectly implemented (i.e. discrepancy is in error indicator, added by examiner).”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Bowman/Brown/Kotranza combination as taught by Kotranza, in order to ensure that the anomaly is accurately detected and whether it is corrected or not, so the system operations are safe and secure.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stone/Crotinger/Bowman combination in view of US20200128307 to Li (hereinafter Li).

Regarding Claim 19:  The Stone/Crotinger/Bowman combination discloses the system of Claim 17 (see the rejection for Claim 17).
The Stone/Crotinger/Bowman combination is silent on:
further comprising: one or more data compression units communicatively coupled between the one or more sensors and the one or more networks, the one or more data compression units configured to compress data of the one or more sensor streams before transmission across the network”.
However, Li discloses:
“further comprising: one or more data compression units communicatively coupled between the one or more sensors and the one or more networks, the one or more data compression units configured to compress data of the one or more sensor streams before transmission across the network” (para 0110 – “FIG. 12 illustrates an exemplary adaptive waveform encoder 9321. Adaptive waveform encoder 932 1 may include a skeleton extractor 1215, a periodic-signal compression unit 1220, a prediction model-based compression unit 1225, a skeleton-based compression unit 1230, and a bit-stream generator 1235”; para 0113 – “FIG. 14 illustrates a flowchart for an exemplary method of processing segment X in a periodic state. If segment X is periodic, periodic signal compression unit 1220 of FIG. 12 may process segment X by dividing segment X into non-overlapping periods, at Step 1410. At Step 1415, for each period, periodic signal compression unit 1220 may fine-tune the skeleton of the previous period by slightly varying switching boundaries and skeleton amplitude values to minimize mean square errors between the skeleton and the signal in the current period. At Step 1420, when the best skeleton is found and chosen, the residual signal may be calculated by subtracting the skeleton from the signal in the current period. At Step 1425, the skeleton differences and the residual signal may be encoded for transmission”).  
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stone/Crotinger/Bowman/Brown combination in view of US20150261881 to Wensel. (hereinafter Wensel).

Regarding Claim 22: the Stone/Crotinger/Bowman/Brown combination discloses the method according to Claim 1 (see the rejection for Claim 1).
The Stone/Bowman/Brown combination is silent on:
“wherein the state transition map comprises a partially-ordered set or a directed acyclic graph and numbers of sets or nodes of the partially- ordered set or acyclic graph store representative data set values”.
However, Wensel discloses:
“wherein the state transition map comprises a partially-ordered set or a directed acyclic graph and numbers of sets or nodes of the partially- ordered set or acyclic graph store representative data set values” (Abstract – “The source logical dataflow is compatibly mapped to a target directed acyclic graph that represents the cluster computing resources”; 0036 – “a directed acyclic graph may be divided into two or more graphical patterns, or subgraphs. The subgraphs may then be further divided into topological patterns. The number of nodes within each hierarchical level is not definite (i.e. partially ordered set, added by examiner) and may correspondingly vary with the size of individual directed acyclic graphs.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Bowman/Brown combination as taught by Wensel, in order to improve the speed and ease of the data transfer and to make the anomaly detection method more accurate and reliable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20180248905A1 to Cote et al. (hereinafter Cote) discloses systems and methods to detect abnormal behavior in networks.
US 20200219274 A1 to Afridi et al. (hereinafter Afridi) discloses the neural style transfer for image recognition.
US20190081969A1 to Phadke et al. (hereinafter Phadke) discloses systems and methods for anomaly detection.
US20140003710 to Seow et al. (hereinafter Seow) discloses learning of feature anomalies for video surveillance systems.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865                                                                                                                                                                                                        
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863